Order entered December 10, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00227-CR

                      ALEXANDER MATTHEW GOOD, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F12-00588-H

                                        ORDER
       Appellant has filed a motion asking us reconsider setting the above case for oral

argument. The case had been set for submission without oral argument. Appellant’s motion is

GRANTED. The case will be reset in due course of the Court’s docket.




                                                   /s/   LANA MYERS
                                                         JUSTICE